Citation Nr: 1415915	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II (DM II).  

2.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to April 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for PTSD and assigned a 30 percent rating effective June 17, 2008.  
	
A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran last worked part-time in November 2010, and he has alleged that his PTSD played a role in his inability to maintain or retain employment.  A TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for PTSD.

In September 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the September 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 20 percent for DM II.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 20 percent for DM II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the September 2012 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for an increased evaluation of his DM II.

As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 20 percent for DM II is dismissed.


REMAND

The record reflects that the Veteran has been receiving treatment for PTSD from the VAMC in White River Junction, and the Rutland Community Based Outpatient Clinic (CBOC).  The most recent VA treatment records contained in the claims file date back to June 2012.  Based on the Veteran's ongoing treatment, updated VA treatment records, from June 2012 to present, should be associated with the claims file.

The Veteran was most recently afforded a VA examination in October 2011.  However, at his September 2012 hearing, the Veteran stated that he was suffering from increasing bouts of anger, problems sleeping, and irritability, along with marital problems, limited social life, and difficulty with employment.  Accordingly, in light of the Veteran's allegations of worsening of his condition, and that the last examination was conducted over two years ago, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

As discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A finding of TDIU is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  Other factors to be considered include educational achievement, employment history, and vocational training.  38 C.F.R. § 4.16(b).  The record reflects that the Veteran retired from GE after 34 years of employment, and then worked part time at Rutland Regional Medical Center, but resigned in November 2010 because he was unable to handle increased work hours.  Also, at his September 2012 Board hearing, the Veteran testified that he had been reprimanded several time while at GE for yelling at co-workers because he did not trust them to do their jobs.     

Since the Veteran's appeal for an increased rating for PTSD may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a), the Board finds that the claim of entitlement to a TDIU should be considered after the PTSD rating is reconsidered.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, as part of the VA PTSD examination, an opinion regarding the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, should be included.  

Finally, to ensure that all relevant factors are identified and considered, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and should be provided notice of the requirements for substantiating a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any updated VA treatment records from the VAMC in White River Junction, and the Rutland CBOC, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since June 2012.

3.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of the Veteran's PTSD.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed.  The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, including whether it is at least as likely as not that his PTSD would preclude him from obtaining or maintaining gainful employment.  A detailed rationale is required for the opinion provided.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


